DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 07/19/2022 containing amendments and remarks to the claims.
The rejections of claims 23-31 under 35 U.S.C. 112(a) are withdrawn due to amendments made to the claims

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 1-22 directed to inventions non-elected without traverse.  Accordingly, claims 1-22 have been cancelled.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 6-8, filed 07/19/2022, with respect to the rejection of claims 23-31 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has persuasively argued that the prior art of record, Nie (US 2019/0126252), does not anticipate or make obvious the claimed atomic ratio of Ce4+ to Ce3+ oxidation sate of 1.188 as recited in the amended claims. Nie fails to explicitly disclose an atomic ratio and does not disclose the exact same steps of producing the catalyst as disclosed by the Applicant. Therefore, it is not inherent or obvious that the catalyst of Nie would have or should have the claimed atomic ratio. The rejections of claims 23-31 under 35 U.S.C. 103 have been withdrawn. 
No prior art alone or in combination with references discloses a single atom catalyst comprising CeO2 nanoparticles impregnated with individual noble metal atoms and wherein an atomic ratio of a Ce4+  oxidation sate to a Ce3+ oxidation state is 1.188. 
Nie et al. (US 2019/0126252 A1) discloses a catalyst comprising ceria impregnated with platinum atoms (Abstract; [0003]). Nie discloses that the ceria may be CeO2 (Aldrich #544841) ([0023]), wherein Aldrich #544841 is a cerium(IV) oxide (CeO2) nanopowder with a size of less than or equal to 25 nm as evidenced by Aldrich. Nie does not disclose that the catalyst has an atomic ratio of a Ce4+ oxidation state to a Ce3+ oxidation state of 1.188. Additionally, Nie fails to disclose the same process of preparing Pt impregnated CeO2 nanoparticles as the Applicant and therefore it cannot be said that the catalyst of Nie will inherently or obviously possess the claimed atomic ratio. Specifically, Nie does not disclose a calcination temperature as high as 1000oC that the Applicant appears to suggest results in a CeO2 nanoslab that is rich in Ce3+ defects and resulting in the claimed atomic ratio (p. 10 of the Applicant’s specification). 
 
Qu et al. (US 2016/0346762 A1, cited in the IDS dated 08/20/2020) discloses a catalyst comprising CeO2 nanoparticles and at least one noble metal (claims 61-73). Qu does not disclose an atomic ratio of Ce4+ to Ce3+ and fails to disclose a method of producing the catalyst in the same manner as the Applicant. 

Rajaram et al. (US 2015/0080614 A1) discloses a nanocrystalline Pt-Ce oxide catalyst and method of making the catalyst (Abstract; [0018]). Rajaram does not disclose an atomic ratio of Ce4+ to Ce3+ and fails to disclose a method of producing comprising high temperature calcination of 1000oC which appears to result in the claimed atomic ratio due to Ce3+ defects. 

Cho et al. (US 2016/0318804 A1) discloses a mesoporous silica/ceria-silica composite comprising ceria having Ce3+ and Ce4+ oxidation states (Abstract). Cho discloses different contents of Ce3+ and Ce4+ in the composite, however, fails to disclose contents that would result in an atomic ratio of 1.188 as claimed ([0041]). Additionally, Cho fails to disclose impregnating a noble metal. 

Xiao et al. (US 2018/0056276 A1) disclose a catalyst comprising platinum group metal particles and metal oxide nanoparticles (Abstract). Xiao discloses that the metal oxide may be CeO2 ([0044]). Xiao does not disclose an atomic ratio of Ce4+ to Ce3+ and fails to disclose a method of producing the catalyst in the same manner as the Applicant. 
Ding et al. (US 2020/0016534 A1) discloses a cerium oxide supported palladium single atom catalyst and method of preparing (Abstract). Ding does not disclose an atomic ratio of Ce4+ to Ce3+ and fails to disclose a method of producing the catalyst in the same manner as the Applicant. Ding also fails to disclose that the CeO2 is in the form of nanoparticles.

Yoon et al. (US 2019/0296366 A1) discloses a nanocatalyst comprising Pt impregnated on CeO2 (Figures; Example 1). Yoon further discloses that the Pt is in the form of single atoms when exposed to high temperatures ([0080]). Yoon does not disclose an atomic ratio of Ce4+ to Ce3+ and fails to disclose a method of producing the catalyst in the same manner as the Applicant. It is noted that while Yoon teaches exposing the catalyst to high temperatures, Yoon fails to disclose or suggest temperatures as high as disclosed by the Applicant that is considered to result in high Ce3+ defects and therefore, the catalyst of Yoon is not considered to inherently or reasonably expected to possess the claimed atomic ratio. 

As such, no prior art discloses a single atom catalyst as claimed having an atomic ratio of Ce4+ oxidation state to Ce3+ oxidation state of 1.188 as claimed. The Applicant has claimed a specific atomic ratio not disclose or suggested by the prior art and therefore claims 23-32 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772